CCA 20080893. On consideration of the petition for grant of review of the decision of the United States Army Court of *141Criminal Appeals and in light of United States v. Edwards, 69 M.J. 375 (C.A.A.F. 2011), it is ordered that said petition is hereby granted on the following issue:
WHETHER THERE IS SUBSTANTIAL BASIS IN LAW OR FACT TO QUESTION APPELLANT’S PLEA TO ESCAPE FROM CONFINEMENT GIVEN THAT HE WAS NEITHER WITHIN A CONFINEMENT FACILITY NOR UNDER GUARD OR ESCORT AFTER HAVING BEEN PLACED IN A CONFINEMENT FACILITY.
It is further ordered that the decision of the United States Army Court of Criminal Appeals is reversed as to Charge II and its specification, and Charge II and its specification are dismissed. The remaining findings of guilt and the sentence are affirmed.